              Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 1 of 23
                                               JOHN C. HUESTON         jhueston@hueston.com   620 Newport Center Drive
                                                                       D: 949 226 6740        Suite 1300
                                                                       T: 949 229 8640        Newport Beach, CA 92660
                                                                       F: 888 775 0898




January 31, 2021




The Hon. Alex G. Tse
San Francisco Courthouse, Courtroom A – 15th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Re:    Botta v. PricewaterhouseCoopers LLP, Case No. 3:18-cv-02615

Your Honor:

During the December 11, 2020 case management conference, you encouraged the parties, when
necessary, to seek your assistance in resolving disputes that arise during pretrial proceedings.
Defendant PricewaterhouseCoopers LLP (“PwC”) now respectfully requests your assistance resolving
two issues concerning Plaintiff Mauro Botta’s pretrial disclosures. Although the parties met and
conferred on these issues, they were unable to resolve their disagreement. Subject to Your Honor’s
availability, PwC is available to discuss these issues this week.1

       1.      Plaintiff Must Narrow His Witness List

PwC requests an order requiring Plaintiff to provide a reasonable and realistic witness list, and identify
time estimates for Plaintiff’s examination of the witnesses he has identified. When the parties
exchanged witness lists on January 22, 2021, Plaintiff identified 31 potential live witnesses, and
separately designated deposition testimony for 9 witnesses. Exhibit A. PwC, by contrast, identified
15 potential live witnesses and designated deposition testimony for 3 witnesses. Exhibit B. Plaintiff
should be required to shorten his witness list for several reasons:

First, Plaintiff’s witness list ignores practical realities. Pursuant to the trial schedule, each side has
approximately twenty hours to present its entire case, including openings.2 Plaintiff cannot expect to
call 31 witnesses, or even a meaningful portion, during his time allocation.

Second, when PwC raised that concern with Plaintiff, his counsel stated that they intend (at this time)
to call 8 witnesses and are unlikely to call the 23 others on his list (the “may call” witnesses) unless
“the need arises.” Exhibit C. But Plaintiff has it backwards. Because Plaintiff has the burden of proof,
he should know what testimony he needs to present and who will provide it.




1 After the parties met and conferred, PwC’s counsel asked Plaintiff’s counsel on January 27, 2021 to
provide their availability for a conference with Your Honor and to respond to any open issues by a date
certain. Plaintiff’s counsel did not respond. Exhibit C.
2 Trial is scheduled to take place on February 22-25, March 1-4, and March 8 from 8:30am–1:30pm. See Dkt.

No. 138.
                Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 2 of 23
                                                                                               The Hon. Alex G. Tse
                                                                                               January 31, 2021
                                                                                               Page 2




While PwC understands that Plaintiff may need to call rebuttal witnesses, the 23 may call witnesses
do not qualify. Rebuttal witnesses are necessarily limited to those whose testimony Plaintiff cannot
anticipate needing during his case-in-chief and whose testimony responds solely to “new facts” brought
out during PwC’s case. Morgan v. Commercial Union Assur. Companies, 606 F.2d 554, 555 (5th Cir.
1979) (“Rebuttal is a term of art, denoting evidence introduced by a Plaintiff to meet new facts brought
out in his opponent's case in chief.”); Emerick v. U.S. Suzuki Motor Corp., 750 F.2d 19, 22 (3d Cir.
1984) (“It is well settled that evidence which properly belongs in the case-in-chief but is first introduced
in rebuttal may be rejected, so as to avoid prejudice to the defendant and to ensure the orderly
presentation of proof.”). It is not appropriate for Plaintiff to broadly reserve the right to call 23 separate
individuals for that purpose. 18 of those 23 witnesses were not even deposed.3 Plaintiff has no
reasonable expectation that their testimony could be necessary. See Geders v. United States, 425
U.S. 80, 86–87 (1976) (trial judges have “broad power” to “control the scope of rebuttal testimony. . .
refuse to allow cumulative, repetitive, or irrelevant testimony. . .and may control the scope of
examination of witnesses”); Fed. R. Evid. 402 (“Irrelevant evidence is not admissible.”).

Third, Plaintiff’s approach prejudices PwC. By purporting to reserve the right to call 23 witnesses at
any time, Plaintiff deprives PwC of its right to fair notice of the testimony and evidence that will be
presented at trial. PwC can only guess as to what Plaintiff might do and which witnesses he may call.
The pretrial disclosures rules were intended to eliminate this type of trial by surprise and sandbagging.
See United States v. First Nat. Bank of Circle, 652 F.2d 882, 886 (9th Cir. 1981) (courts have power
to make and enforce pretrial orders to eliminate “trial by ambush and [en]courage timely preparation
by the parties for trial”); United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (“[P]retrial
procedures make a trial less a game of blind man's bluff and more a fair contest with the basic issues
and facts disclosed to the fullest practicable extent.”).

Fourth, Plaintiff’s approach unfairly burdens PwC and its employees. Plaintiff’s 23 may call witnesses
include 16 current PwC employees. Plaintiff has requested that PwC make those employees available
for testimony if Plaintiff requests their attendance. But PwC cannot have 16 employees clear their
schedules for two weeks based on the remote possibility that Plaintiff may want their testimony.
Indeed, this trial is taking place in the middle of PwC’s busy season for the audit practice when many
of its clients will be preparing and filing their year-end financial statements with the Securities and
Exchange Commission.

Relatedly, even accepting Plaintiff’s representation that he has no current intention to call the may call
witnesses, he admits that could change. Because PwC does not know which of the 23 witnesses
Plaintiff would call, PwC will be required to prepare trial examination outlines and other materials for
all 23 of them and meet with the PwC employees. It is unfair to force PwC to plan and prepare to
examine witnesses who will not testify in this case.

For these reasons, the Court should require Plaintiff to narrow his witness list to only those witnesses
he reasonably expects he may call.

During the parties’ meet and confer, PwC also asked Plaintiff’s counsel to provide time estimates for
their witness, and PwC has agreed to do the same. Exhibit C. Time estimates are necessary to
facilitate the order and scheduling of witnesses at trial. PwC also needs to know who Plaintiff’s

3   Despite including 31 separate individuals on his witness list, Plaintiff took 7 depositions in this case.
               Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 3 of 23
                                                                                                   The Hon. Alex G. Tse
                                                                                                   January 31, 2021
                                                                                                   Page 3




witnesses will be, so PwC can accurately calculate its estimates. The Court should require Plaintiff to
provide time estimates for the witnesses on his narrowed list.

        2.       Plaintiff Cannot Designate Deposition Testimony for Live Witnesses

In addition to serving a witness list with 31 individuals, Plaintiff separately designated deposition
testimony from 9 witnesses. Plaintiff’s deposition designations are inappropriate for several reasons,
some of which the parties have successfully addressed.4 The most significant remaining issue is that
Plaintiff has designated deposition testimony for witnesses whom he intends to call live: Traci Nelson,
Stig Haavardtun, and Tye Thorson. Plaintiff has also designated deposition testimony for a witness
PwC intends to call live: Timothy Carey. See Exhibits A and C. Plaintiff’s attempt to both (1) call
witnesses live and (2) read their deposition transcript into the record should be rejected:

First, “[t]he deposition has always been, and still is, treated as a substitute, a second-best, not to be
used when the original is at hand.” Napier v. Bossard, 102 F.2d 467 (2nd Cir. 1939) (Learned Hand,
J.). PwC assumes (respectfully) that this Court would prefer to see and hear witnesses testify live
when it will have the best opportunity to assess their credibility. Rigsbee v. City & Cty. of Honolulu,
2019 WL 1089636, at *1 (D. Haw. Mar. 7, 2019) (“There is a strong preference for live testimony over
recorded testimony.”). The Court cannot do that as effectively by listening to someone else read a
witness’s deposition transcript (none of the depositions that Plaintiff took in this case were videotaped).

Second, Plaintiff’s approach is duplicative, inefficient, and unnecessary. If either party calls a witness
to testify live, that party will have a full opportunity to elicit live testimony on the topics covered at that
witness’s deposition. Either party is free to use the witness’s transcript to impeach their testimony.
See Fed. R. Civ. Proc. 32(a)(2). But there is no reason why this Court or the parties should waste
their time reading deposition testimony into the record that could have been elicited with the witness
on the stand. Courts routinely reject similar attempts to present deposition testimony for witnesses
available to testify live. See, e.g., Rigsbee, 2019 WL 1089636, at *2 (where witnesses were available
to testify live, “Plaintiff cannot use the depositions in lieu of direct examination”); Jordan v. Pugh, 2007
WL 1552512, at *3 (D. Colo. May 22, 2007) (holding “use of deposition testimony is inappropriate”
because a witness was “designated” and “available at trial”); Gauthier v. Crosby Marine Serv., Inc.,
752 F.2d 1085, 1089 (5th Cir. 1985) (affirming exclusion of deposition testimony where witness
testified live); First Sav. Bank, F.S.B. v. U.S. Bancorp, 196 F.R.D. 608, 609 (D. Kan. 2000)
(“Obviously, the court will not permit persons present at trial to testify by deposition.”).

Indeed, Plaintiff’s approach will cause delay, require witnesses to be recalled, and muddle the record.
During the parties’ meet and confer, Plaintiff’s counsel stated that they intend to read the deposition
testimony into the record after a witness testifies. But this will create an inefficient trial: (1) Plaintiff will
examine a witness live; (2) PwC will conduct its examination; (3) the witness will be excused; (4)
Plaintiff will read the witness’s deposition testimony into the record; and (5) PwC may need to recall
the witness to address his or her deposition testimony. This will complicate the trial and waste
everyone’s time. See Rigsbee, 2019 WL 1089636, at *2 (explaining that “[e]fficiency will be promoted
by the live testimony”).

4Plaintiff initially tried to designate his own deposition testimony in violation of Fed. R. Civ. Proc. 32. The
parties have agreed that neither party will designate Plaintiff’s deposition testimony unless and until he
somehow becomes unavailable for trial under Fed. R. Civ. Proc. 32(a)(4).
             Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 4 of 23
                                                                                         The Hon. Alex G. Tse
                                                                                         January 31, 2021
                                                                                         Page 4




Finally, although the Court need not reach this issue for the reasons stated above, Fed. R. Civ. Proc.
32(a)(3) also limits Plaintiff to using the deposition testimony of a PwC “officer, director, managing
agent, or designate under Rule 30(b)(6).” Plaintiff cannot meet his burden of satisfying this exception
for at least some of the deposition testimony he has designated. Traci Nelson, for example, is a
senior manager in PwC’s human resources department. See, e.g., Ocampo v. HeiTech Servs., Inc.,
No. 19-CV-04176-KAW, 2020 WL 5545286, at *6 (N.D. Cal. Sept. 16, 2020) (holding that Chief
Human Capital Officer was not managing agent because there was no evidence he had “substantial
discretionary authority over decisions that ultimately determined corporate policy”).

In short, Plaintiff’s attempt to designate deposition testimony for witnesses who testify live will not
assist this Court’s fact-finding function, will only delay and complicate the proceedings, and is
procedurally improper.


Respectfully submitted,

/s/ John C. Hueston

John C. Hueston

JCH


cc:    Alex Cabeceiras
       Ingrid Evans
Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 5 of 23




                   EXHIBIT A
             Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 6 of 23




 1   INGRID EVANS (SBN 179094)
     EVANS LAW FIRM, INC.
     3053 Fillmore Street #236
 2   San Francisco, California 94123
     Telephone (415) 441-8669
 3   Facsimile (415) 928-1294

 4   ALEXANDER G. CABECEIRAS, ESQ.
     DEREK SMITH LAW GROUP, PLLC
     One Penn Plaza, Suite 4905
 5   New York, New York 10119
     Phone: (212) 587-0760
 6   Fax: (212) 587-4169
     alexc@dereksmithlaw.com
     APPEARANCE PRO HACE VICE
 7
     Attorneys for Plaintiff
 8

 9
                               IN THE UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO DIVISION

12
     MAURO BOTTA,                              )
13                                             )
                                               )
14                  Plaintiff,                 ) FRCP 26(a)(3) PRETRIAL
                                               ) DISCLOSURES
15          vs.                                )
                                               )
16   PRICE WATERHOUSE COOPERS LLP,             )
                                               )
17                  Defendant.

18   _____________________________________

19

20

21

22

23
             BOTTA V. PRICE WATERHOUSE COOPERS, LLP Case No: 3:18-cv-2615-RS
                                                1
          Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 7 of 23




 1
     I.      Pursuant to FRCP 26(a)(3)(A)(i), Plaintiff submits the following:
 2
      Where addresses and/or telephone numbers are not listed, it is because Plaintiff does not
 3   have that information available:

 4    o Traci Nelson c/o PWC – 408-656-5367. Believed to be Defendant’s Human Resource
        Leader in San Jose. May have information pertaining to Plaintiff’s termination and/or
 5      disparate treatment. Expected to be called as witness.
      o Robert Ward c/o PWC – 408-607-4443. Believed to be Defendant’s employee. May
 6      have information pertaining to Plaintiff’s termination and/or disparate treatment,
        Plaintiff’s whistleblowing activities, and Defendant’s accounting issues. May be
 7      called as witness.
      o Mayank Gupta– 408-431-1049. Believed to be former Defendant’s employee. May
 8      have information pertaining to Plaintiff’s termination and/or disparate treatment and
        may have information relating to Plaintiff reporting Defendant’s accounting issues.
 9      Expected to be called as witness.
      o Umit Ozdemir c/o PWC – 408-813-2914. Believed to be Defendant’s employee. May
10      have information pertaining to Plaintiff’s termination and/or disparate treatment and
        may have information relating to Plaintiff reporting Defendant’s accounting issues.
11      May be called as witness.
      o Patrick McNamara c/o PWC – 408-828-5989. Believed to be Defendant’s employee.
12      May have information pertaining to Plaintiff’s termination and/or disparate treatment
        and may have information relating to Plaintiff reporting Defendant’s accounting
13      issues. May be called as witness.
      o Stig Haavartdun. c/o PWC. PwC Partner. Has knowledge relating to Harmonic audit,
14      Plaintiff’s work performance, and Plaintiff’s protected activity. Expect to be called as
        a witness.
15    o Carolyn Sucha c/o PWC – 408-594-6476. Believed to be Defendant’s employee. May
        have information pertaining to Plaintiff’s termination and/or disparate treatment and
16      may have information relating to Plaintiff reporting Defendant’s accounting issues.
        May be called as witness.
17    o Kevin Healy c/o PWC – 408-205-8844. Believed to be Defendant’s employee. May
        have information pertaining to Plaintiff’s termination and/or disparate treatment and
18      may have information relating to Plaintiff reporting Defendant’s accounting issues.
        May be called as witness.
19    o Anna Watson c/o PWC – Believed to be Defendant’s employee. May have
        information pertaining to Plaintiff’s termination and/or disparate treatment and may
20      have information relating to Plaintiff reporting Defendant’s accounting issues. May
        be called as witness.
21    o Cate Sabatini c/o PWC – Believed to be Defendant’s employee. May have
        information pertaining to Plaintiff’s termination and/or disparate treatment and may
22      have information relating to Plaintiff reporting Defendant’s accounting issues. May
        be called as witness.
23
          BOTTA V. PRICE WATERHOUSE COOPERS, LLP Case No: 3:18-cv-2615-RS
                                                2
      Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 8 of 23




 1   o Justin Wallace c/o PWC – Believed to be Defendant’s employee within Defendant’s
       Ethics Office. May have information pertaining to Plaintiff’s termination and/or
 2     disparate treatment and may have information relating to Plaintiff reporting
       Defendant’s accounting issues. May be called as witness.
 3   o Shawna Hewitt c/o PWC – 206-398-3912. Defendant’s Human Resources Leader.
       May have knowledge pertaining to Plaintiff’s termination. May be called as witness.
 4   o Kevin Baldwin c/o PWC – Defendant PwC’s Vice Chairman. May have knowledge
       pertaining to Plaintiff’s termination. May be called as witness.
 5   o Dick DuBois c/o PWC – Defendant’s National Assurance Leader. May have
       knowledge pertaining to Plaintiff’s termination. May be called as witness.
 6   o D. Timothy Carey c/o PWC – Defendant’s Market Leader. May have knowledge
       pertaining to Plaintiff’s termination. May be called as witness.
 7   o Tye Thorson c/o PWC – 408-460-5977. Defendant’s San Jose Partner. May have
       knowledge pertaining to Plaintiff’s whistleblowing activities, Plaintiff’s termination,
 8     and Defendant’s accounting issues. Expected to be called as a witness.
     o Ergun Genc c/o PWC – 408-834-0351. Defendant’s San Jose Partner. May have
 9     knowledge pertaining to Plaintiff’s whistleblowing activities, Plaintiff’s termination,
       and Defendant’s accounting issues. May be called as witness.
10   o Anne-Marie Vitale c/o PWC – Defendant PwC’s Officer of General Counsel. May
       have knowledge pertaining to Plaintiff’s whistleblowing activities, Plaintiff’s
11     termination, and Defendant’s accounting issues. May be called as witness.
     o A. Mari Mazour c/o PWC– PwC’s Officer of General Counsel. May have knowledge
12     pertaining to Plaintiff’s termination and whistleblowing activities. May be called as
       witness.
13   o Ed Sarrett, M.A. – 1550 The Alameda, Suite 303, San Jose, CA 95126. (408) 230-
       2665. esarrett@bcp.org. Licensed Marriage and Family Therapist. May have
14     knowledge pertaining to Plaintiff’s emotional distress. Expected to be called as a
       witness.
15   o Marco Botta – Milan, Italy. +39-338-922-7397. Plaintiff’s brother. Current residence
       is in Italy. May have knowledge pertaining to Plaintiff’s emotional distress. Expected
16     to be called as a witness.
     o Robert Heatley c/o PWC – 650-302-8755, Defendant. Has knowledge pertaining to
17     Plaintiff’s whistleblowing activities and Defendant’s accounting issues. May be
       called as witness.
18   o Christopher Ludwig – 415-717-1494. Plaintiff’s former colleague. Knowledge of
       PwC harming Plaintiff’s professional reputation. Expected to be called as a witness.
19   o Steven Kessler. c/o PWC – Believed to be Defendant’s employee within Defendant’s
       Ethics Office. May have information pertaining to Plaintiff’s termination and/or
20     disparate treatment and may have information relating to Plaintiff reporting
       Defendant’s accounting issues. May call as witness.
21   o Walter F. Brown. (415) 773-5995. Work address is 405 Howard Street, San
       Francisco, CA 94105. Has knowledge relating to Mauro’s termination and
22     whistleblowing activity. Expected to be called as a witness.

23
      BOTTA V. PRICE WATERHOUSE COOPERS, LLP Case No: 3:18-cv-2615-RS
                                              3
               Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 9 of 23




 1         o Mark D. Simon. C/o PWC. Has knowledge relating to Mauro’s termination. May be
             called as witness.
 2         o Patricia Lin c/o PWC. Has knowledge relating to Plaintiff’s protected activity. May
             be called as a witness.
 3         o Paul F. Rugani. (206) 839-4316. Work address is 51 West 52nd Street, New York, NY
             10019. Has knowledge relating to Plaintiff’s internal, external complaints, and PwC’s
 4           reason for terminating Plaintiff. May be called as a witness.
           o Arthur Chadwick. (408) 328-4400. Work address is 5451 Patrick Henry Drive, Santa
 5           Clara, CA 95054. Has knowledge relating to Plaintiff’s internal complaints. May be
             called as a witness.
 6         o Laura Bustamante c/o PwC. Has knowledge relating to Plaintiff’s internal complaints.
             May be called as a witness.
 7         o Mauro Botta. c/o Plaintiff’s counsel. Expected to be called as a witness.

 8
         II.      Pursuant to FRCP 26(a)(3)(A)(ii), Plaintiff submits the following:
 9
              (ii) the designation of those witnesses whose testimony the party expects to present by
            deposition and, if not taken stenographically, a transcript of the pertinent parts of the
10
            deposition; and
11       Please see attached hereto as Appendix A Plaintiff’s identification of exhibits.

12
         III.     Pursuant to FRCP 26(a)(3)(A)(iii), Plaintiff submits the following:
13

14       Please see attached hereto as Appendix B Plaintiff’s identification of exhibits.

15

16
     Date: January 22, 2021
17                                        Respectfully Submitted,
18
                                          /s/Alexander G. Cabeceiras
19
                                          Alexander G. Cabeceiras, Esq.
20                                        DEREK SMITH LAW GROUP, PLLC
                                          PRO HAC VICE
21                                        alexc@dereksmithlaw.com
                                          1 Penn Plaza, Suite 4905
22                                        New York, New York 10119
                                          Phone: (212) 587-0760
23
               BOTTA V. PRICE WATERHOUSE COOPERS, LLP Case No: 3:18-cv-2615-RS
                                                     4
     Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 10 of 23




 1
                            Ingrid M. Evans, Esq. (SBN 179094)
 2                          EVANS LAW FIRM, INC.
                            3053 Fillmore Street #236
 3                          San Francisco, CA 94123
                            Phone: (415) 441-8669
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     BOTTA V. PRICE WATERHOUSE COOPERS, LLP Case No: 3:18-cv-2615-RS
                                     5
Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 11 of 23




                    EXHIBIT B
       Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 12 of 23



 1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
 2 Moez M. Kaba, State Bar No. 257456

 3 mkaba@hueston.com
     Joseph A. Reiter, State Bar No. 294976
 4   jreiter@hueston.com
     HUESTON HENNIGAN LLP
 5   523 West 6th Street, Suite 400
 6
     Los Angeles, CA 90014
     Telephone: (213) 788-4340
 7   Facsimile: (888) 775-0898
 8 Attorneys for Defendant
     PRICEWATERHOUSECOOPERS LLP
 9

10
                              UNITED STATES DISTRICT COURT
11
                         NORTHERN DISTRICT OF CALIFORNIA
12

13

14
     MAURO BOTTA,                               Case No. 3:18-CV-2615-AGT
15

16               Plaintiff,                     DEFENDANT
                                                PRICEWATERHOUSECOOPERS
17          v.                                  LLP’S WITNESS LIST
18
     PRICEWATERHOUSECOOPERS LLP,
19 et al.

20
                 Defendants.
21

22

23

24

25

26

27

28

                                      PWC’S WITNESS LIST
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 13 of 23



 1        Defendant PricewaterhouseCoopers LLP (“PwC”) hereby submits its
 2 preliminary list of trial witnesses pursuant to Rule 26 of the Federal Rules of Civil

 3 Procedure.

 4        PwC may present these witnesses (by live video or by deposition transcript).
 5 The list below does not mean that the witnesses are available or will necessarily appear

 6 at the trial. Rather, it reflects potential witnesses who may testify at the trial, other than

 7 witnesses who may be called solely for impeachment or rebuttal.

 8        PwC reserves the right to supplement or amend this witness list, including in
 9 response to the testimony provided by Plaintiff Mauro Botta, who has the burden of

10 proof, or his witnesses. PwC further reserves the right to call any witness named on

11 Plaintiff’s witness list. PwC also reserves the right to object to part or all of the

12 testimony offered by any witness identified below on any ground consistent with the

13 Federal Rules of Evidence, the Federal Rules of Civil Procedure, or the Local Rules

14 of this Court. This witness list is subject to change based on PwC’s ability to secure

15 the attendance of certain witnesses (including witnesses who reside out of state).

16        Witnesses marked as “Possible Witness Only” are those who PwC may call only
17 if their attendance can be procured and the need arises.

18

19                Name                Form of Testimony           Possible Witness Only
20      Botta, Mauro                           Live
        Brown, Walter                          Live
21      Carey, Timothy                         Live                          X
22      Chitkara, Raman                        Live
        c/o Hueston Hennigan
23                                                                           X
        LLP, 523 W. 6th St. Los
24      Angeles, CA 0114
        Flemmons, Jason                       Live
25
        Genc, Ergun                           Live                           X
26      Haavardtun, Stig                      Live
        Healy, Kevin                          Live
27
        Heatley, Robert                     Deposition
28      Hewitt, Shawna                        Live                           X
                                                -5-
                                        PWC’S WITNESS LIST
                                      Case No. 3:18-CV-2615-AGT
     Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 14 of 23



 1     Nelson, Traci                    Live
 2     Sarrett, Ed                    Deposition
       Simon, Mark                      Live
 3     Simonetti, Gil                   Live
 4     Smith, Christopher               Live
       Partner, PwC
 5     c/o Hueston Hennigan                                    X
 6     LLP, 523 W. 6th St. Los
       Angeles, CA 0114
 7     Strasser, Robert                   Live
 8     Partner, SOAProjects
       495 N. Whisman Road,
 9     Suite 100
10     Mountain View, CA
       94043
11
       Thorson, Tye               Live or Deposition           X
12

13

14 Dated: January 22, 2021              HUESTON HENNIGAN LLP
15

16                                      By: /s/ John C. Hueston
                                            John C. Hueston
17                                          Moez M. Kaba
                                            Joseph A. Reiter
18                                          Attorneys for Defendant
                                            PRICEWATERHOUSECOOPERS
19                                          LLP
20

21

22

23

24

25

26

27

28

                                           -6-
                                   PWC’S WITNESS LIST
                                 Case No. 3:18-CV-2615-AGT
       Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 15 of 23



 1                                        PROOF OF SERVICE

 2        I am employed in the County of Los Angeles, State of California. I am over the age of 18
   and not a party to the within action. My business address is 523 West 6th Street, Suite 400, Los
 3 Angeles, CA 90014.

 4       On January 22, 2021, I served the foregoing document(s) described as: DEFENDANT
     PRICEWATERHOUSECOOPERS LLP’S WITNESS LIST on the interested parties
 5 in this action as stated below:

 6   Ingrid M. Evans                                   Alexander Gabriel Cabeceiras
     The Evans Law Firm, Inc.                          Derek Smith Law Group, PLLC
 7   3053 Filmore Street, #236                         One Penn Plaza, Suite 4905
     San Francisco, CA 94123                           New York, NY 10119
 8
     E-MAIL: ingrid@evanslaw.com                       E-MAIL: alexc@dereksmithlaw.com
 9           lawclerk@evanslaw.com

10    X     (BY E-MAIL) By transmitting a true copy of the foregoing document(s) to the e-mail
            addresses set forth above.
11
          I declare under penalty of perjury under the laws of the State of California that the
12 foregoing is true and correct.

13          Executed on January 22, 2021 at Los Angeles, California.

14
                    Joseph A. Reiter                        /s/ Joseph A. Reiter
15                (Type or print name)                                      (Signature)
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -7-
                                            PWC’S WITNESS LIST
                                          Case No. 3:18-CV-2615-AGT
Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 16 of 23




                    EXHIBIT C
                 Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 17 of 23


Joseph A. Reiter

From:                 Joseph A. Reiter
Sent:                 Wednesday, January 27, 2021 2:54 PM
To:                   Alex Cabeceiras; John C. Hueston; Moez M. Kaba; Ervin Upton; Emily Griffin
Cc:                   ingrid@evanslaw.com; paralegal@evanslaw.com; lawclerk@evanslaw.com;
                      cairin@dereksmithlaw.com
Subject:              RE: 26(a)(3) Disclosure, et al


Alex and Ingrid – I am writing to summarize our meet and confer this afternoon. Please respond to all open items by
10:00am PST on Friday. We intend to raise the issues on which the parties do not agree with Judge Tse, so please also
let us know your availability next week.

Plaintiff’s Witness List

Plaintiff’s witness list includes 31 separate individuals. I requested that Plaintiff provide a more realistic witness list
consistent with the time split in this case (approximately 20 hours per side).

In response, you stated that Plaintiff only intends to call 8 witnesses (Traci Nelson, Stig Haavardtun, Tye Thorson, Walter
Brown, Mayank Gupta, Ed Sarrett, Marco Botta, and Christopher Ludwig). However, it is not appropriate for Plaintiff to
simultaneously reserve the right to call an additional 23 witnesses, 18 of whom were not even deposed in this case and
Plaintiff has no reasonable expectation of calling. Plaintiff’s approach deprives PwC of fair notice and the right to
effectively prepare for trial.

Plaintiff’s approach also unfairly burdens the more than 15 PwC employees on Plaintiff’s “may call” list. PwC’s
employees cannot clear their schedule for two weeks based on the remote possibility that Plaintiff may want to call
them to testify. Indeed, this trial is taking place in the middle of PwC’s year‐end busy season. Please be advised that PwC
cannot agree to make the PwC employees on Plaintiff’s “may call” list available at Plaintiff’s request. As for Traci Nelson,
Stig Haavardtun, and Tye Thorson, I will check on their availability and get back to you.

You agreed to revisit Plaintiff’s witness list and will let us know if there are any witnesses whom Plaintiff agrees to cut. I
explained that, absent agreement on a narrowed list, PwC intends to raise this issue with the court.

We also propose that each side provide time estimates for the witnesses on their list. Please let us know if you agree.

Plaintiff’s Deposition Designations

Plaintiff agreed to withdraw the designations of his own deposition testimony. If Plaintiff somehow becomes unavailable
for trial under Fed. R. Civ. Proc. 32, the parties agree that each side has reserved its right to designate Plaintiff’s
deposition testimony.

Deposition Designations of Live Witnesses

I asked Plaintiff to agree that neither side will introduce deposition designations for witnesses who both sides have
agreed will be testifying live. At this time, that list includes Traci Nelson, Stig Haavardtun, and Tim Carey.

In response, you stated that a rule of California civil procedure or statute permits Plaintiff to use deposition designations
for witnesses who will be testifying live. It is our position and understanding that the federal rules, not California’s,
apply. If you have contrary authority, please provide it.


                                                                1
                 Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 18 of 23

You also stated that Plaintiff intends to present witnesses live and—once their testimony concludes—read their
deposition designations into the record. Plaintiff’s approach is duplicative and unnecessary. If a witness testifies live, you
can ask them the questions posed at their deposition, and the deposition transcript can be used for impeachment. But
the witness’ testimony should conclude before they are excused. Plaintiff’s approach would create the following
inefficiencies: (1) Plaintiff calls and exams a witness live; (2) PwC conducts its examination; (3) the witness is excused; (4)
Plaintiff reads into the record deposition testimony that it could have inquired about during the witness’ live testimony;
and (5) PwC is forced to recall that witness to answer questions based on the deposition testimony. Moreover, courts
generally prefer live testimony. For these and similar reasons, courts routinely hold that it is inappropriate to designate
deposition testimony for witnesses who testify live. See Jordan v. Pugh, 2007 WL 1552512, at *3 (D. Colo. May 22, 2007)
(holding “use of deposition testimony is inappropriate” because a witness was “designated” and “available at
trial”); Gauthier v. Crosby Marine Serv., Inc., 752 F.2d 1085, 1089 (5th Cir. 1985) (affirming exclusion of deposition
testimony where witness testified live).

Separately, but relatedly, Fed. R. Civ. Proc. 32(a)(3) limits Plaintiff to using the deposition testimony of a PwC “officer,
director, managing agent, or designate under Rule 30(b)(6).” As I explained during our meet and confer, Traci Nelson’s
testimony does not qualify. Ocampo v. HeiTech Servs., Inc., No. 19‐CV‐04176‐KAW, 2020 WL 5545286, at *6 (N.D. Cal.
Sept. 16, 2020) (holding that Chief Human Capital Officer was not managing agent because there was no evidence he
had “substantial discretionary authority over decisions that ultimately determined corporate policy”). Likewise, the
mere fact that Stig Haavardtun, Tim Carey, and Tye Thorson are PwC partners (of which there are thousands) does not
make them an officer, director, or managing agent under Rule 32. See MF Glob. Holdings Ltd. v. PricewaterhouseCoopers
LLP, 232 F. Supp. 3d 558, 574 (S.D.N.Y. 2017) (rejecting argument that all PwC partners were managing agents).

You agreed to consider our request.

Ed Sarrett

Plaintiff previously stipulated that “he will not offer Mr. Sarrett’s expert opinions or testimony regarding matters within
Mr. Sarrett’s specialized knowledge at any hearing or trial in this action including opinions or expert testimony regarding
Plaintiff’s alleged emotional distress.” Dkt. 106. Despite this, Plaintiff now intends to call Mr. Sarrett as a witness at trial.
I asked you to identify what type of testimony Mr. Sarrett could provide consistent with Plaintiff’s stipulation. You
stated that Mr. Sarrett would testify as a “fact witness.” When I asked you to identify what type of information you
believe constitutes fact v. expert testimony in this context, you refused to answer.

Christopher Ludwig

I asked you to withdraw Mr. Ludwig from your witness list because he was not properly disclosed in Plaintiff’s initial
disclosures. Plaintiff disclosed Mr. Ludwig for the first time in February 2020—more than a year after discovery closed
on January 16, 2019. Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 862 (9th Cir. 2014) (affirming order
excluding witnesses from trial who were disclosed 15 months after close of discovery). You refused to withdraw Mr.
Ludwig as a witness.

Miscellaneous

You asked us to delete PwC’s request for attorneys’ fees in the joint pretrial statement. We will consider your request
and get back to you tomorrow.

You asked why PwC had 2,000 exhibits. As I explained, PwC started its exhibit numbering at 1,000 because it did not
know how many exhibits Plaintiff would have. PwC has nowhere near 2,000 exhibits. If you have further questions
about PwC’s exhibit list, please let me know.

I circulated PwC’s edits and additions to the joint pretrial statement (excluding PwC’s description of its defenses)
yesterday. As you requested, PwC will circulate its description of its defenses tomorrow.

                                                                2
                 Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 19 of 23


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography


From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Wednesday, January 27, 2021 5:04 AM
To: Joseph A. Reiter <jreiter@hueston.com>; John C. Hueston <jhueston@hueston.com>; Moez M. Kaba
<mkaba@hueston.com>; Ervin Upton <eupton@hueston.com>; Emily Griffin <egriffin@hueston.com>
Cc: ingrid@evanslaw.com; paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com
Subject: Re: 26(a)(3) Disclosure, et al

Joe ‐ Give me a call if you'd like to discuss more today. Additionally, please provide your responses to the joint
statement by tomorrow night. We provided you a draft last week and have not received your proposed
changes.

       Plaintiff cannot reasonably expect to call all 31 individuals on his witness list, or even a meaningful portion, in
        the approximately 20 hours that Plaintiff has to present his case. Please provide a realistic witness list. We also
        propose that both parties provide time estimates for their witnesses. – We don’t plan to call all 31
        individuals. Please see where we state “expected to be called as witness.” Those are the individuals we expect
        to call. All other witnesses likely will not be called but may be called in the event the need arises.



       Plaintiff’s witness list includes individuals not listed in Plaintiff’s (or PwC’s) initial disclosures: Christopher
        Ludwig, Steven Kessler, Patricia Lin, and Art Chadwick. Please confirm that Plaintiff agrees to withdraw these
        individuals from Plaintiff’s witness list. See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
        Cir. 2001) (“Rule 37(c)(1) . . . forbid[s] the use at trial of any information required to be disclosed by Rule 26(a)
        that is not properly disclosed.”). – We listed Christopher Ludwig in prior disclosures. The rest are witnesses we
        likely won’t call but may on rebuttal or if you refuse to agree to authenticate documents that have been
        produced in discovery, they may be necessary.



       Plaintiff previously stipulated that “he will not offer Mr. Sarrett’s expert opinions or testimony regarding matters
        within Mr. Sarrett’s specialized knowledge at any hearing or trial in this action including opinions or expert
        testimony regarding Plaintiff’s alleged emotional distress.” Dkt. 106. As a result, we were surprised to see Mr.
        Sarrett’s name on Plaintiff’s witness list. Please explain what testimony, if any, you believe Mr. Sarrett can
        provide notwithstanding Plaintiff’s stipulation. – As we agreed to, we won’t use Mr. Sarrett as an expert but
        will use him as a fact witness.



       Plaintiff has designated his own deposition testimony when he is available for trial. See Fed. R. Civ. Proc. 32.
        Please confirm that Plaintiff agrees to withdraw the designations of his own deposition testimony. – We plan to
        designate his deposition testimony.



                                                              3
               Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 20 of 23

      Plaintiff has designated deposition testimony for current and former PwC employees. Traci Nelson, Stig
       Haavardtun, Tim Carey, Tye Thorson, and Robert Heatley. Please confirm that Plaintiff agrees he will either
       designate deposition testimony or call a witness live, but not both. See Jordan v. Pugh, 2007 WL 1552512, at *3
       (D. Colo. May 22, 2007) (holding “use of deposition testimony is inappropriate” because a witness was
       “designated” and “available at trial”); Gauthier v. Crosby Marine Serv., Inc., 752 F.2d 1085, 1089 (5th Cir. 1985)
       (affirming exclusion of deposition testimony where witness testified live). If you can agree to produce these
       individuals on the days and times we need them, without prior notice, we can agree to that.



      Fed. R. Civ. Proc. 32(a)(3) limits Plaintiff to using the deposition testimony of a PwC “officer, director, managing
       agent, or designate under Rule 30(b)(6).” Traci Nelson’s testimony does not qualify. Ocampo v. HeiTech Servs.,
       Inc., No. 19‐CV‐04176‐KAW, 2020 WL 5545286, at *6 (N.D. Cal. Sept. 16, 2020) (holding that Chief Human Capital
       Officer was not managing agent because there was no evidence he had “substantial discretionary authority over
       decisions that ultimately determined corporate policy”); cf. MF Glob. Holdings Ltd. v. PricewaterhouseCoopers
       LLP, 232 F. Supp. 3d 558, 574 (S.D.N.Y. 2017) (holding that PwC partners were not managing agents when they
       were not the “lead audit partner”). We can agree to that so long as, again, you can agree to produce Traci
       Nelson on the necessary day and time.




      Throughout this litigation – in his complaint, at summary judgment, and now in his pretrial disclosures – Plaintiff
       has consistently argued that he was retaliated against only for blowing the whistle on PwC’s audits of Cavium
       and Harmonic. Please confirm that Plaintiff agrees there will be no evidence, argument, or reference to his
       whistleblowing allegations regarding any other PwC audits or engagements, including any allegations in his SEC
       complaint that do not pertain to Cavium or Harmonic. These allegations are irrelevant as a matter of
       law. Plaintiff has no evidence that anyone at PwC ever knew of his allegations. Moreover, if these allegations
       are introduced at trial, they will waste time and resources by requiring otherwise unnecessary witnesses and
       evidence. – We cannot agree to that.



      Please confirm that there will be no evidence, argument, or reference to Plaintiff’s allegations regarding the
       Covad engagement (discussed at paragraphs 16‐25 in the amended complaint). Plaintiff does not contend – nor
       could he – that he blew the whistle on Covad. Moreover, Plaintiff’s allegations about Covad relate to a former
       individual defendants, Laura Bustamante, who was dismissed with prejudice. Plaintiff’s allegations are irrelevant
       and will waste time and resources. . – We cannot agree to that.



      Plaintiff’s defamation claim was dismissed more than two years ago. Dkt. 67. In dismissing that claim, the Court
       held that PwC’s alleged conduct was privileged, and therefore cannot serve as the basis for liability or damages
       at trial. Please confirm Plaintiffs agreement that there will be no evidence, argument, or reference to the
       privileged conduct underlying his dismissed defamation claim (discussed at paragraphs 81‐84 in the amended
       complaint). Plaintiff’s allegations are irrelevant and will also waste of time and resources. In addition, at the
       hearing on PwC’s motion to dismiss you said that you were personally involved in the underlying facts. Because
       Plaintiff is now trying to put those allegations at issue, and you are a fact witness, PwC would likely need to
       examine you at trial. . – We cannot agree to that.


From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Monday, January 25, 2021 10:19 AM
                                                            4
                 Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 21 of 23

To: Alex Cabeceiras <alexc@dereksmithlaw.com>; John C. Hueston <jhueston@hueston.com>; Moez M. Kaba
<mkaba@hueston.com>; Ervin Upton <eupton@hueston.com>; Emily Griffin <egriffin@hueston.com>
Cc: ingrid@evanslaw.com <ingrid@evanslaw.com>; paralegal@evanslaw.com <paralegal@evanslaw.com>;
lawclerk@evanslaw.com <lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>
Subject: Re: 26(a)(3) Disclosure, et al

Alex ‐ the purpose of the meet and confer is to narrow the issues that we would need to include in the pretrial
statement. If you do not have time for a phone call, then please provide a written response to the items below. We can
discuss any outstanding items on Wednesday. I am available anytime after 10:30am PST. We will circulate our edits to
the pretrial statement in advance of the call.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Monday, January 25, 2021 4:45 AM
To: Joseph A. Reiter; John C. Hueston; Moez M. Kaba; Ervin Upton; Emily Griffin
Cc: ingrid@evanslaw.com; paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com
Subject: Re: 26(a)(3) Disclosure, et al

Joe ‐ I'm fairly busy today and Tuesday. Let me know some dates and times later this week. Also, please send
me your joint pretrial statement edits before any meet and confer so we can discuss any outstanding issues
once.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Sunday, January 24, 2021 9:08 PM
To: Alex Cabeceiras <alexc@dereksmithlaw.com>; John C. Hueston <jhueston@hueston.com>; Moez M. Kaba
<mkaba@hueston.com>; Ervin Upton <eupton@hueston.com>; Emily Griffin <egriffin@hueston.com>
Cc: ingrid@evanslaw.com <ingrid@evanslaw.com>; paralegal@evanslaw.com <paralegal@evanslaw.com>;
lawclerk@evanslaw.com <lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>
Subject: RE: 26(a)(3) Disclosure, et al

Alex – I am writing to request a telephonic meet and confer on the following issues. Please let me know your availability
tomorrow or Tuesday.

       Plaintiff cannot reasonably expect to call all 31 individuals on his witness list, or even a meaningful portion, in
        the approximately 20 hours that Plaintiff has to present his case. Please provide a realistic witness list. We also
        propose that both parties provide time estimates for their witnesses.

       Plaintiff’s witness list includes individuals not listed in Plaintiff’s (or PwC’s) initial disclosures: Christopher
        Ludwig, Steven Kessler, Patricia Lin, and Art Chadwick. Please confirm that Plaintiff agrees to withdraw these
        individuals from Plaintiff’s witness list. See Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th
        Cir. 2001) (“Rule 37(c)(1) . . . forbid[s] the use at trial of any information required to be disclosed by Rule 26(a)
        that is not properly disclosed.”).

       Plaintiff previously stipulated that “he will not offer Mr. Sarrett’s expert opinions or testimony regarding matters
        within Mr. Sarrett’s specialized knowledge at any hearing or trial in this action including opinions or expert
                                                              5
               Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 22 of 23

       testimony regarding Plaintiff’s alleged emotional distress.” Dkt. 106. As a result, we were surprised to see Mr.
       Sarrett’s name on Plaintiff’s witness list. Please explain what testimony, if any, you believe Mr. Sarrett can
       provide notwithstanding Plaintiff’s stipulation.

      Plaintiff has designated his own deposition testimony when he is available for trial. See Fed. R. Civ. Proc. 32.
       Please confirm that Plaintiff agrees to withdraw the designations of his own deposition testimony.

      Plaintiff has designated deposition testimony for current and former PwC employees. Traci Nelson, Stig
       Haavardtun, Tim Carey, Tye Thorson, and Robert Heatley. Please confirm that Plaintiff agrees he will either
       designate deposition testimony or call a witness live, but not both. See Jordan v. Pugh, 2007 WL 1552512, at *3
       (D. Colo. May 22, 2007) (holding “use of deposition testimony is inappropriate” because a witness was
       “designated” and “available at trial”); Gauthier v. Crosby Marine Serv., Inc., 752 F.2d 1085, 1089 (5th Cir. 1985)
       (affirming exclusion of deposition testimony where witness testified live).

      Fed. R. Civ. Proc. 32(a)(3) limits Plaintiff to using the deposition testimony of a PwC “officer, director, managing
       agent, or designate under Rule 30(b)(6).” Traci Nelson’s testimony does not qualify. Ocampo v. HeiTech Servs.,
       Inc., No. 19‐CV‐04176‐KAW, 2020 WL 5545286, at *6 (N.D. Cal. Sept. 16, 2020) (holding that Chief Human Capital
       Officer was not managing agent because there was no evidence he had “substantial discretionary authority over
       decisions that ultimately determined corporate policy”); cf. MF Glob. Holdings Ltd. v. PricewaterhouseCoopers
       LLP, 232 F. Supp. 3d 558, 574 (S.D.N.Y. 2017) (holding that PwC partners were not managing agents when they
       were not the “lead audit partner”).

      Throughout this litigation – in his complaint, at summary judgment, and now in his pretrial disclosures – Plaintiff
       has consistently argued that he was retaliated against only for blowing the whistle on PwC’s audits of Cavium
       and Harmonic. Please confirm that Plaintiff agrees there will be no evidence, argument, or reference to his
       whistleblowing allegations regarding any other PwC audits or engagements, including any allegations in his SEC
       complaint that do not pertain to Cavium or Harmonic. These allegations are irrelevant as a matter of
       law. Plaintiff has no evidence that anyone at PwC ever knew of his allegations. Moreover, if these allegations
       are introduced at trial, they will waste time and resources by requiring otherwise unnecessary witnesses and
       evidence.

      Please confirm that there will be no evidence, argument, or reference to Plaintiff’s allegations regarding the
       Covad engagement (discussed at paragraphs 16‐25 in the amended complaint). Plaintiff does not contend – nor
       could he – that he blew the whistle on Covad. Moreover, Plaintiff’s allegations about Covad relate to a former
       individual defendants, Laura Bustamante, who was dismissed with prejudice. Plaintiff’s allegations are irrelevant
       and will waste time and resources.

      Plaintiff’s defamation claim was dismissed more than two years ago. Dkt. 67. In dismissing that claim, the Court
       held that PwC’s alleged conduct was privileged, and therefore cannot serve as the basis for liability or damages
       at trial. Please confirm Plaintiffs agreement that there will be no evidence, argument, or reference to the
       privileged conduct underlying his dismissed defamation claim (discussed at paragraphs 81‐84 in the amended
       complaint). Plaintiff’s allegations are irrelevant and will also waste of time and resources. In addition, at the
       hearing on PwC’s motion to dismiss you said that you were personally involved in the underlying facts. Because
       Plaintiff is now trying to put those allegations at issue, and you are a fact witness, PwC would likely need to
       examine you at trial.

Absent agreement, PwC intends to raise these issues with the court.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
                                                            6
                 Case 3:18-cv-02615-AGT Document 139 Filed 01/31/21 Page 23 of 23

 D: 213.788.4536
 jreiter@hueston.com
 Biography


From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Saturday, January 23, 2021 4:15 AM
To: Joseph A. Reiter <jreiter@hueston.com>; John C. Hueston <jhueston@hueston.com>; Moez M. Kaba
<mkaba@hueston.com>; Ervin Upton <eupton@hueston.com>; Emily Griffin <egriffin@hueston.com>
Cc: ingrid@evanslaw.com; paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com
Subject: Re: 26(a)(3) Disclosure, et al

Counsel, obviously we'd like to speak to Mauro at trial. I've added his name to the attached doc. Thanks, and
enjoy your weekends.

From: Alex Cabeceiras
Sent: Friday, January 22, 2021 9:59 PM
To: Joseph A. Reiter <jreiter@hueston.com>; John C. Hueston <jhueston@hueston.com>; Moez M. Kaba
<mkaba@hueston.com>; Ervin Upton <eupton@hueston.com>; Emily Griffin <egriffin@hueston.com>
Cc: Ingrid Evans <ingrid@evanslaw.com>; paralegal@evanslaw.com <paralegal@evanslaw.com>; Evanslaw Lawclerk
<lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>
Subject: 26(a)(3) Disclosure, et al

Counsel, Pursuant to Judge Tse's Order, see attached Plaintiff's FRCP 26(a)(3) disclosure and deposition
designations.



Alexander G. Cabeceiras, Esq.

DEREK SMITH LAW GROUP, PLLC

Attorneys at Law

One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760


This email message is for the sole use of the intended recipient(s) and may contain confidential and
privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
not the intended recipient, please contact the sender by reply email and destroy all copies of the original
message. This Email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐2521
and is legally privileged.



PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or inside information.
Any distribution or use of this communication by anyone other than the intended recipient(s) is strictly prohibited and
may be unlawful. If you are not the intended recipient, please notify the sender by replying to this message and then
delete it from your system. Thank you.




                                                           7
